McLAUGHLIN, Circuit Judge
(dissenting).
I dissent. I think that the Fair Labor Standards Act imposes on the district court, at the very least, the duty of satis lying itself that the Administrator has reasonable ground for believing that petitioner’s business is subject to the Act. No such showing was made, or even attempted, in the instant case. The Administrator merely asserted, upon information and belief, that the petitioner is engaged in the business of publishing a newspaper and in connection with such publication is engaged in production of goods for interstate commerce within the meaning of the Act; and further, also upon information and, belief, that he had reasonable grounds for believing that petitioner had repeatedly violated the Act. The petitioner in its return and answer specifically denied that the Act is applicable to its business.
Section Nine of the Federal Trade Commission Act, which is incorporated into the Fair Labor Standards Act, expressly gives the district court discretion in the issuance of such subpeena as sought. It calls for the exercise of the independent judgment of the district court. It does not contemplate blind approval of unsubstantiated .administrative action where jurisdiction is completely denied. There i? nothing to be inferred to the contrai-y front Endicott Johnson Corporation v. Perkins, 317 U.S. 501, 63 S.Ct. 339, 342, 87 L.Ed. 424. With regard to the Walsh-Healey Act there under consideration, the Supreme Court said: “It is not an Act of general applicability to industry. It applies only to contractors who voluntarily enter into competition to obtain government business on terms of which they are fairly forewarned by inclusion in the contract.” The procedure of the Secretary of Labor in that matter was strictly in accordance with the provisions of the Walsh-Healey Act. Endicott Johnson production was admittedly devoted in part to government contracts and subject to that Act. It is true that originally the .Supreme Court had accepted the case partly because of possible conflict with General Tobacco & Grocery Co. v. Fleming, 6 Cir., 125 F.2d 596, 140 A.L.R. 783, which had held that in a Fair Labor Standards case, coverage must be proved as a prerequisite to enforcement. The opinion, however, was confined solely to interpretation of the Walsh-Healey Act. It is so construed in Walling v. Benson, 8 Cir., 137 F.2d 501, 506. There, as here, the Administrator had made no showing at all. The entire.basis of that decision is that the Administrator must show the equivalent of probable cause in order to have the district court issue such subpoena, with the court holding that the extent of the showing in an individual case “must necessarily and fundamentally be left to the sound discretion and judgment of the district court.” The Benson matter was sent back to the district court to permit the Administrator “to amend his application, if he can and wishes to do so, to allege that he has reasonable ground to believe that appellees’ business is subject to the Act, as a basis for any showing that he is able and may desire to make on the further hearing in the district court." (Emphasis supplied.)
The majority opinion concedes that “The execution of a subpeena such as that in the case at bar rests in the legal discretion of the district courts.” It then denies such discretion by saying that here it must be exercised in favor of the Administrator, who had made no showing whatsoever on which to base his allegations of coverage and repeated violations.
I would affirm the judgment of the district court.